Case: 12-14213    Date Filed: 10/09/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14213
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:11-cr-00130-AT-LTW-1


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                     versus

CEPEDA BROUGHTON,

                                                  Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (October 9, 2013)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Cepeda Broughton appeals his convictions following his plea of guilty to

armed bank robbery, 18 U.S.C. §§ 2113(a) and (d), using a firearm during a crime
              Case: 12-14213     Date Filed: 10/09/2013   Page: 2 of 4


of violence, 18 U.S.C. § 924(c), and being a felon in possession of a firearm, 18

U.S.C. §§ 922(g)(1) and 924(a)(2). He argues on appeal that (1) his convictions

under § 922(g)(1) and § 924(c) must be vacated because the reasoning of National

Federation of Independent Business v. Sebelius, --- U.S. ----, 132 S. Ct. 2566, 183
L. Ed. 2d 450 (2012), shows that these statutes exceed Congress’ power to regulate

interstate activity under the Commerce Clause; and (2) his § 924(c) conviction

must also be vacated because during his plea colloquy the district court incorrectly

advised him that § 924(c) carries a maximum sentence of life in prison. Upon

review of the record and the parties’ briefs, we conclude that Mr. Broughton’s

claims lack merit, and affirm.

      In arguing for vacatur of his convictions, Mr. Broughton invites us to

overturn well-settled circuit precedent that squarely forecloses his contentions. We

decline this invitation; the court’s published opinions are binding on subsequent

panels until overruled by our panel sitting en banc or the Supreme Court. See, e.g.,

United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (citation

omitted).

      We first reject Mr. Broughton’s claim that the Supreme Court’s National

Federation of Independent Business decision renders § 922(g)(1) and § 924(c)

unconstitutional. We have previously ruled that these statutes fall within Congress’

power to regulate interstate activity under the Commerce Clause. We concluded


                                         2
              Case: 12-14213     Date Filed: 10/09/2013   Page: 3 of 4


that § 922(g)(1) is constitutional because the government must show a felon

possessed a firearm that traveled in interstate commerce, see United States v. Scott,

263 F.3d 1270, 1274 (11th Cir. 2001), and that § 924(c) is constitutional because it

involves the regulation of activity that has an effect on interstate commerce, see

United States v. Ferreira, 275 F.3d 1020, 1028 (11th Cir. 2001); United States v.

DePace, 120 F.3d 233, 235 n.2 (11th Cir. 1997). Nothing in National Federation

of Independent Business casts doubt on prior our reasoning; the Supreme Court’s

analysis in that case pertains only to whether Congress may “compel” individuals

to become active in interstate commerce, i.e., whether it may regulate inactivity.

See Nat’l Fed’n of Indep. Bus., 132 S. Ct. at 2585-93 (opinion of Chief Justice

Roberts), 2644-50 (opinion of Justices Scalia, Kennedy, Thomas, and Alito).

      We are also unpersuaded by Mr. Broughton’s argument that the § 924(c)

conviction must be vacated because he was misinformed by the district court that a

violation of the statute carries a maximum sentence of life in prison. Under Federal

Rule of Criminal Procedure 11(b)(1)(H), a court may only accept a guilty plea after

conveying and making sure the defendant understands “any maximum possible

penalty, including imprisonment, fine, and term of supervised release” associated

with a plea of guilty. United States v. Tyndale, 209 F.3d 1292, 1295 (11th Cir.

2000). Mr. Broughton argues that the maximum sentence he could receive for

pleading guilty to § 924(c) is seven years, a conclusion he contends is supported by


                                         3
              Case: 12-14213     Date Filed: 10/09/2013    Page: 4 of 4


“comments by three Supreme Court Justices during the oral argument before the

[sic] that Court in United States v O’Brian, 130 S. Ct. 2169 (2010) . . . .”

Appellant’s Br. at 12. In light of this premise, he asserts the district court violated

Rule 11 by telling him that the maximum penalty under § 924(c) is life in prison.

The problem for Mr. Broughton is that his premise is flawed. Indeed, he concedes

that every circuit to consider the maximum penalty for violating § 924(c) has

concluded that the statute carries a maximum sentence of life in prison. We joined

that group in United States v. Pounds, 230 F.3d 1317, 1319 (11th Cir. 2000), and

have not receded from that holding. Accordingly, the district court properly

explained that the maximum sentence for a conviction under § 924(c) is life in

prison.

      AFFIRMED.




                                          4